DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 14, 2022 has been entered.  Claims 1 – 4, 6 – 10, 12 – 16 and 18 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed March 21, 2022.
Response to Arguments
Applicant's arguments filed June 14, 2022 with respect to the 35 U.S.C. 101 rejections of claims 1 – 4, 6 – 10, 12 – 16 and 18 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims overcomes the 35 U.S.C. 101 rejections.
Applicant's arguments filed June 14, 2022 with respect to the 35 U.S.C. 103 rejections of claims 1 – 4, 6 – 10, 12 – 16 and 18 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 6 – 10, 12 – 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “determining a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the phrase, wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words, wherein each identigen of the set of identigens includes a meaning identifier, an instance identifier, and a time reference, wherein each meaning identifier associated with the set of identigens represents a different meaning of the one or more different meanings of the word of the plurality of words, wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid; identifying two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens; determining whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rules, adding the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database”.
	The limitation of “determining a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a method for execution by a computing device”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “determining” in the context of this claim limitation encompasses a person reading a phrase and considering the possible meanings for each word.
The limitation of “identifying two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim limitation encompasses a person reading a phrase and considering two adjacent words without a known association.
The limitation of “determining whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a phrase and trying to determine a way to associate two adjacent words of the phrase without a known association based on the association of the two words with other words in the phrase.
The limitation of “adding the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “adding” in the context of this claim limitation encompasses a person recording the association of two adjacent words in the phrase in a written list.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – “a method for execution by a computing device”.  The computing device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation “interpreting, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens, wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic, wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens, wherein the entigen group represents the most likely meaning interpretation of the phrase, wherein each entigen of the entigen group corresponds to a selected identigen of the set of identigens having a selected meaning of the one or more different meanings of each word of the plurality of words, wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of the selected identigen associated with the entigen group, wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens based on the updated identigen pairing rules of the knowledge database.”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional claim 2 limitation of “interpreting, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “interpreting” in the context of this claim limitation encompasses a person determining the intended meaning for each word in a phrase by considering the association of two adjacent words in the phrase with each other and the association of the two adjacent words with other words in the phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation “wherein the determining whether the identigen pairing rule can be inferred based on the other identigen pairing rules associated with the other words of the phrase comprises: determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The claim 3 limitation of “determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the first word of two adjacent words in the phrase.
The claim 3 limitation of “determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the second word of two adjacent words in the phrase.
The claim 3 limitation of “indicating that the identigen pairing rule can be inferred”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “indicating” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation “when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identifying a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identifying another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determining whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identifying the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The claim 4 limitation of “identifying a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim limitation encompasses a person reading a second phrase that contain a word from the first phrase and considering the possible meanings for each word in the second phrase.
The claim 4 limitation of “identifying another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim limitation encompasses a person finding an association between the word from the first phrase contained in the second phrase and another word in the second phrase.
The claim 4 limitation of “determining whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading the two phrases and trying to determine a way to associate two adjacent words of the first phrase based on the association of the adjacent word also contained in the second phrase with other words in the second phrase.
The claim 4 limitation of “identifying the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the first phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 depends from claim 4, and thus recites the limitations of claim 4, with the additional limitation “when the identigen pairing rule can not be inferred for the two adjacent words based on the other identigen pairing rule associated with the other phrase, obtaining yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase”.
For the reasons discussed above for claim 4, the claim 4 limitations recite abstract ideas.  The claim 6 limitation of “obtaining yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “obtaining” in the context of this claim limitation encompasses a person reading a third phrase that contains the word from the first phrase and the second phrase, when the person did not find an association between the word and another word in the second phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 4, the limitation “a method for execution by a computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 4, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “determine a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the phrase, wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words, wherein each identigen of the set of identigens includes a meaning identifier, an instance identifier, and a time reference, wherein each meaning identifier associated with the set of identigens represents a different meaning of the one or more different meanings of the word of the plurality of words, wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid; identify two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens; determine whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rules, add the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database”.
	The limitation of “determine a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an interface”, “a local memory”, and “a processing module”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “determine” in the context of this claim limitation encompasses a person reading a phrase and considering the possible meanings for each word.
The limitation of “identify two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person reading a phrase and considering two adjacent words without a known association.
The limitation of “determine whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determine” in the context of this claim limitation encompasses a person reading a phrase and trying to determine a way to associate two adjacent words of the phrase without a known association based on the association of the two words with other words in the phrase.
The limitation of “add the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “add” in the context of this claim limitation encompasses a person recording the association of two adjacent words in the phrase in a written list.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites three additional elements – an interface, a local memory, and a processing module.  The interface, local memory, and processing module are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an interface, a local memory, and a processing module amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 depends from claim 7, and thus recites the limitations of claim 7, with the additional limitation “interpret, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens, wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic, wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens, wherein the entigen group represents the most likely meaning interpretation of the phrase, wherein each entigen of the entigen group corresponds to a selected identigen of the set of identigens having a selected meaning of the one or more different meanings of each word of the plurality of words, wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of the selected identigen associated with the entigen group, wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens based on the updated identigen pairing rules of the knowledge database”.
For the reasons discussed above for claim 7, the claim 7 limitations recite abstract ideas.  The additional claim 8 limitation of “interpret, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “interpret” in the context of this claim limitation encompasses a person determining the intended meaning for each word in a phrase by considering the association of two adjacent words in the phrase with each other and the association of the two adjacent words with other words in the phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 7, the additional elements of an interface, a local memory, and a processing module amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 7, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 depends from claim 7, and thus recites the limitations of claim 7, with the additional limitation “determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred”.
For the reasons discussed above for claim 7, the claim 7 limitations recite abstract ideas.  The claim 9 limitation of “determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the first word of two adjacent words in the phrase.
The claim 9 limitation of “determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the second word of two adjacent words in the phrase.
The claim 9 limitation of “indicating that the identigen pairing rule can be inferred”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “indicating” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 7, the additional elements of an interface, a local memory, and a processing module amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 7, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 7, and thus recites the limitations of claim 7, with the additional limitation “when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identify a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identify another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determine whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identify the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase”.
For the reasons discussed above for claim 7, the claim 7 limitations recite abstract ideas.  The claim 10 limitation of “identify a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person reading a second phrase that contain a word from the first phrase and considering the possible meanings for each word in the second phrase.
The claim 10 limitation of “identify another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person finding an association between the word from the first phrase contained in the second phrase and another word in the second phrase.
The claim 10 limitation of “determine whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determine” in the context of this claim limitation encompasses a person reading the two phrases and trying to determine a way to associate two adjacent words of the first phrase based on the association of the adjacent word also contained in the second phrase with other words in the second phrase.
The claim 10 limitation of “identify the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the first phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 7, the additional elements of an interface, a local memory, and a processing module amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 7, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 depends from claim 10, and thus recites the limitations of claim 10, with the additional limitation “when the identigen pairing rule can not be inferred for the two adjacent words based on the other identigen pairing rule associated with the other phrase, obtain yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase”.
For the reasons discussed above for claim 10, the claim 10 limitations recite abstract ideas.  The claim 12 limitation of “obtain yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “obtain” in the context of this claim limitation encompasses a person reading a third phrase that contains the word from the first phrase and the second phrase, when the person did not find an association between the word and another word in the second phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 10, the additional elements of an interface, a local memory, and a processing module amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 10, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “a first memory element that stores operational instructions that, when executed by a processing module, causes the processing module to: determine a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the phrase, wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words, wherein each identigen of the set of identigens includes a meaning identifier, an instance identifier, and a time reference, wherein each meaning identifier associated with the set of identigens represents a different meaning of the one or more different meanings of the word of the plurality of words, wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid; a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: identify two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens; a third memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: determine whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase; and a fourth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: when the identigen pairing rule can be inferred based on the other identigen pairing rules, add  the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database”.
	The limitation of “determine a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first memory element” and “a processing module”, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “determine” in the context of this claim limitation encompasses a person reading a phrase and considering the possible meanings for each word.
The limitation of “identify two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person reading a phrase and considering two adjacent words without a known association.
The limitation of “determine whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determine” in the context of this claim limitation encompasses a person reading a phrase and trying to determine a way to associate two adjacent words of the phrase without a known association based on the association of the two words with other words in the phrase.
The limitation of “add the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “add” in the context of this claim limitation encompasses a person recording the association of two adjacent words in the phrase in a written list.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites five additional elements – a processing module, a first memory element, a second memory element, a third memory element, and a fourth memory element.  The processing module, first memory element, second memory element, third memory element, and fourth memory element are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing module, a first memory element, a second memory element, a third memory element, and a fourth memory element amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 depends from claim 13, and thus recites the limitations of claim 13, with the additional limitation “interpret, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens, wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic, wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens, wherein the entigen group represents the most likely meaning interpretation of the phrase, wherein each entigen of the entigen group corresponds to a selected identigen of the set of identigens having a selected meaning of the one or more different meanings of each word of the plurality of words, wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of the selected identigen associated with the entigen group, wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens based on the updated identigen pairing rules of the knowledge database”.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The additional claim 14 limitation of “interpret, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “interpret” in the context of this claim limitation encompasses a person determining the intended meaning for each word in a phrase by considering the association of two adjacent words in the phrase with each other and the association of the two adjacent words with other words in the phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the additional elements of a processing module, a first memory element, a second memory element, a third memory element, and a fourth memory element amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 depends from claim 13, and thus recites the limitations of claim 13, with the additional limitation “determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred”.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The claim 15 limitation of “determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the first word of two adjacent words in the phrase.
The claim 15 limitation of “determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim limitation encompasses a person reading a list of known word associations and determining if the list includes a word association made for the second word of two adjacent words in the phrase.
The claim 15 limitation of “indicating that the identigen pairing rule can be inferred”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “indicating” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the additional elements of a processing module, a first memory element, a second memory element, a third memory element, and a fourth memory element amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 depends from claim 13, and thus recites the limitations of claim 13, with the additional limitation “when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identify a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identify another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determine whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identify the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase”.
For the reasons discussed above for claim 13, the claim 13 limitations recite abstract ideas.  The claim 16 limitation of “identify a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person reading a second phrase that contain a word from the first phrase and considering the possible meanings for each word in the second phrase.
The claim 16 limitation of “identify another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person finding an association between the word from the first phrase contained in the second phrase and another word in the second phrase.
The claim 16 limitation of “determine whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determine” in the context of this claim limitation encompasses a person reading the two phrases and trying to determine a way to associate two adjacent words of the first phrase based on the association of the adjacent word also contained in the second phrase with other words in the second phrase.
The claim 16 limitation of “identify the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identify” in the context of this claim limitation encompasses a person recording in a written list the association of the two adjacent words in the first phrase.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 13, the additional elements of a processing module, a first memory element, a second memory element, a third memory element, and a fourth memory element amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 13, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 depends from claim 16, and thus recites the limitations of claim 16, with the additional limitation “when the identigen pairing rule can not be inferred for the two adjacent words based on the other identigen pairing rule associated with the other phrase, obtain yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase”.
For the reasons discussed above for claim 16, the claim 16 limitations recite abstract ideas.  The claim 18 limitation of “obtain yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “obtain” in the context of this claim limitation encompasses a person reading a third phrase that contains the word from the first phrase and the second phrase, when the person did not find an association between the word and another word in the second phrase.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 16, the additional elements of a processing module, a first memory element, a second memory element, a third memory element, and a fourth memory element amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 16, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US Patent No. 9,588,963), hereinafter Williams, in view of Pölitz et al. (“Investigation of Word Senses over Time Using Linguistic Corpora”), hereinafter Pölitz.
Regarding claim 1, Williams discloses a method for execution by a computing device (Figure 25, "Computer 2502"), the method comprises:
determining a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the phrase (Column 8, lines 51-61, “In an example implementation, CB-DCE system 100 may process the data of data corpora 110, 120, and 130 sentence by sentence with Conceptualization Module 150. Conceptualization Module 150 is in signal communication with Conceptual Index Dictionary (also called the Conceptual Dictionary) 160, which may be a database containing a plurality of words representing a natural language, where each word is associated with a word index that is a numerical identifier (numerical identifier) that is referred to as a Conceptual Numerical Identifier (CNI) in the current implementation.”; Column 9, lines 32-46, “In Conceptualization Module 150, each word being analyzed is compared against the Conceptual Index Dictionary 160 and if a match is found, the word is associated or replaced with its appropriate CNI. If a word is polysemous, there may be multiple matches. For example, the word “bank” may have at least three meanings in the Conceptual Index Dictionary 160 as a depository financial institution, sloping land beside a body of water, and a flight maneuver of an aircraft. There may also be two more meanings as: bank as in banking an aircraft, and bank as in doing business with a bank. Thus, in the case of the word “bank,” there would be five matches found in Conceptual Index Dictionary 160, which generates five items consisting of the word “bank” and the appropriate CNI. These 5 items may be stored in Recognized Words data file 162.”; The Conceptual Numerical Identifier (CNI) reads on the identigen.),
wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words (Column 9, lines 32-40, “In Conceptualization Module 150, each word being analyzed is compared against the Conceptual Index Dictionary 160 and if a match is found, the word is associated or replaced with its appropriate CNI. If a word is polysemous, there may be multiple matches. For example, the word “bank” may have at least three meanings in the Conceptual Index Dictionary 160 as a depository financial institution, sloping land beside a body of water, and a flight maneuver of an aircraft.”; The Conceptual Numerical Identifier (CNI) reads on the identigen.),
wherein each identigen of the set of identigens includes a meaning identifier and an instance identifier, wherein each meaning identifier associated with the set of identigens represents a different meaning of the one or more different meanings of the word of the plurality of words (Column 12, lines 27-42, “This 9-digit identifier or CNI may also be referred to as an Engineered Encyclopedic Globalized Grammatical Index (“eeggi”). Column 312 contains a grammatical identifier that is used to identify certain characteristics of the corresponding words. As an example, “nn1” may refer to a type of noun and “ajn” may refer to an adjective, of which there may be several types. Column 314 of the GUI 300 contains text that provides the definition or meaning of the corresponding word of the Conceptual Index Dictionary.  For example, the word “bank” would have the same head 6-digit identifier for all instances of the word that appears in the Conceptual Index Dictionary, which may mean five words with five different senses as explained above. The three digits that appear in column 310 may differentiate between the different senses of the word “bank”.”; The 6-digit identifier that is the same for all instances of the word reads on the instance identifier, and the three digits that differentiate between the different senses reads on the meaning identifier.),
identifying two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens (Column 4, line 58 – Column 5, line 8, “In the next stage of the system, the words' CNIs corresponding to the words in the sentence are grouped to form sets by applying Conceptual Sets Logic (CET Logic). For example, in “red cars and yellow submarines” the CNI of the adjective red is grouped with the CNI of its corresponding noun car; while the CNI of the adjective yellow is grouped with the CNI of its corresponding noun submarine. In this fashion CNIs don't stand alone, but instead they are grouped with other CNIs. For example, the CNIs of adjectives are grouped with the CNIs of the nouns that the adjectives modify; the CNIs of adverbs are grouped with the CNI of verbs that the adverbs modify; the CNIs of nouns are grouped with the CNIs of verbs that nouns interact with, etc. CET Logic comprises stored predefined, ordered rules that are applied to the strings of CNIs that end up forming sets, like pairs, triplets or others. In addition, if words' CNIs are grouped based on one of the many CET Logic rules, then the group is associated with the type of CET Logic Rule.”; Column 5, lines 13-15, “The different groups that CNIs formed with one another are called Conceptual Sets, CNI Sets or CETs for short.”; Column 10, lines 54-65, “The interconnected CETs of a sentence, that is understandable by humans, are then stored in the Tallied Indexed Cets database 320, which database may then be accessed for information extraction as shown in FIG. 2. Over time, additional CETs may be added to the Tallied Indexed CETs database 320. As for those CETs that are not interconnected, these CETs may be stored in Non-Tallying Cets database 340 for later processing. This processing may include examining the CNIs and associated words, modifying, adding, or deleting entries in the Conceptual Index Dictionary 160, and/or modifying or adding CIRN rules as needed to address non-grouped CNIs.”; The Conceptual Sets (CET) Logic rules read on the identigen pairing rules, the CETs database reads on the knowledge database, and addressing non-grouped CNIs in a sentence reads on identifying adjacent sets of identigens lacking an identigen pairing rule.  The reference teaches addressing all non-grouped CNIs in a sentence, which includes all adjacent non-grouped CNIs in a sentence.);
determining whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase (Column 19, lines 45-63, “Turning to FIG. 15A, an illustration 1500 of multiple CETs 1502, 1504, and 1506 are depicted to illustrate inferences and categorical searching in accordance with the present invention. The First CET 1502 is a 12N type group comprising the CNI of the word “Mary” and the CNI of the word “Girl” which results from processing of a sentence “Mary is a girl.” The Second CET 1504 is another 12N type group which resulted from processing the sentence “A girl is a human.” The resulting inference or conclusion from these two CETs is displayed by the Deduction CET 1506 which in natural language would be the equivalent to: “Mary is a human.” Implementing the order of the CNIs within each CET, the first CNI (Mary) of the First CET 1502 may replace the second CNI (girl) if and only if the second CNI is the first CNI in a Second CET 1504. Because this is true in the example, then the new Deduction CET 1506 is created comprising the first CNI of the First CET 1502 and second CNI of the Second CET 1504 which the CB-DEC system 100 was able to derive.”; The Deduction CET determined from the first CET and the second CET reads on inferring an identigen pairing rule based on other identigen pairing rules.);
and when the identigen pairing rule can be inferred based on the other identigen pairing rules, adding the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database (Column 10, lines 54-59, “The interconnected CETs of a sentence, that is understandable by humans, are then stored in the Tallied Indexed Cets database 320, which database may then be accessed for information extraction as shown in FIG. 2. Over time, additional CETs may be added to the Tallied Indexed CETs database 320.”; Adding CETs to the CETs database reads on adding the identigen pairing rule to the knowledge database.).
Williams does not specifically disclose: wherein each identigen of the set of identigens includes a time reference, wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid.
Pölitz teaches:
wherein each identigen of the set of identigens includes a time reference (Section 4, lines 8-11, “The generative process given by the Enumeration 2 is extended such that for each word wi in each document, we also draw a time stamp ti ∼ Beta(ψzi) with ψzi = (α, β) the shape parameters of the Beta distribution.”; The time stamp reads on the time reference.), 
wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid (Section 5, lines 1-2, “We perform experiments on the DWDS corpus for two German words with multiple meanings over time.”; Section 5, lines 23-31, “For topic 7, the most probable words indicate the meaning of a photographic plate for the word “Platte”. The two most likeliest words are “Abb” which is short for “Abbildung” (Engl. picture) and “zeigt” (Engl. to show). The distribution of the time stamps shows a major usage of this meaning till the 50. Topic 10 is associated with the meaning conductor that has most of its usage in 1920 and 1930. The two most likeliest words are “Elektronen” (Engl. electrons) and “Strom” (Engl. current). From the time stamps in the topic it seems that the “Platte” is no longer used with this meaning. On the other hand, from standard LDA we seem that this “Platte” is still used with this meaning.”; Using the time stamp to determine if a meaning of a word was is use at the indicated time reads on the time reference providing time information when different meanings are valid.).
Pölitz teaches using time stamps to determine if a meaning of a word was in use at the indicated time in order to use temporal information in performing word sense induction (Abstract, lines 1-5, “Word sense induction is an important method to identify possible meanings of words. Word co-occurrences can group word contexts into semantically related topics. Besides the pure words, temporal information provide another dimension to further investigate the development of the word meanings over time.”).
Williams and Pölitz are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Pölitz to use time stamps to determine if a meaning of a word was in use at the indicated time.  Doing so would allow for using temporal information in performing word sense induction.
Regarding claim 7, Williams discloses a computing device (Figure 25, "Computer 2502"), of a computing system, the computing device comprises:
an interface (Figure 25, "Network Interface 2514");
a local memory (Figure 25, "Memory 2508");
and a processing module operably coupled to the interface and the local memory (Figure 25, "Processor/controller 2504"),
wherein the processing module functions to:
determine a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the phrase (Column 8, lines 51-61, “In an example implementation, CB-DCE system 100 may process the data of data corpora 110, 120, and 130 sentence by sentence with Conceptualization Module 150. Conceptualization Module 150 is in signal communication with Conceptual Index Dictionary (also called the Conceptual Dictionary) 160, which may be a database containing a plurality of words representing a natural language, where each word is associated with a word index that is a numerical identifier (numerical identifier) that is referred to as a Conceptual Numerical Identifier (CNI) in the current implementation.”; Column 9, lines 32-46, “In Conceptualization Module 150, each word being analyzed is compared against the Conceptual Index Dictionary 160 and if a match is found, the word is associated or replaced with its appropriate CNI. If a word is polysemous, there may be multiple matches. For example, the word “bank” may have at least three meanings in the Conceptual Index Dictionary 160 as a depository financial institution, sloping land beside a body of water, and a flight maneuver of an aircraft. There may also be two more meanings as: bank as in banking an aircraft, and bank as in doing business with a bank. Thus, in the case of the word “bank,” there would be five matches found in Conceptual Index Dictionary 160, which generates five items consisting of the word “bank” and the appropriate CNI. These 5 items may be stored in Recognized Words data file 162.”; The Conceptual Numerical Identifier (CNI) reads on the identigen.),
wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words (Column 9, lines 32-40, “In Conceptualization Module 150, each word being analyzed is compared against the Conceptual Index Dictionary 160 and if a match is found, the word is associated or replaced with its appropriate CNI. If a word is polysemous, there may be multiple matches. For example, the word “bank” may have at least three meanings in the Conceptual Index Dictionary 160 as a depository financial institution, sloping land beside a body of water, and a flight maneuver of an aircraft.”; The Conceptual Numerical Identifier (CNI) reads on the identigen.),
wherein each identigen of the set of identigens includes a meaning identifier and an instance identifier, wherein each meaning identifier associated with the set of identigens represents a different meaning of the one or more different meanings of the word of the plurality of words (Column 12, lines 27-42, “This 9-digit identifier or CNI may also be referred to as an Engineered Encyclopedic Globalized Grammatical Index (“eeggi”). Column 312 contains a grammatical identifier that is used to identify certain characteristics of the corresponding words. As an example, “nn1” may refer to a type of noun and “ajn” may refer to an adjective, of which there may be several types. Column 314 of the GUI 300 contains text that provides the definition or meaning of the corresponding word of the Conceptual Index Dictionary.  For example, the word “bank” would have the same head 6-digit identifier for all instances of the word that appears in the Conceptual Index Dictionary, which may mean five words with five different senses as explained above. The three digits that appear in column 310 may differentiate between the different senses of the word “bank”.”; The 6-digit identifier that is the same for all instances of the word reads on the instance identifier, and the three digits that differentiate between the different senses reads on the meaning identifier.),
identify two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens (Column 4, line 58 – Column 5, line 8, “In the next stage of the system, the words' CNIs corresponding to the words in the sentence are grouped to form sets by applying Conceptual Sets Logic (CET Logic). For example, in “red cars and yellow submarines” the CNI of the adjective red is grouped with the CNI of its corresponding noun car; while the CNI of the adjective yellow is grouped with the CNI of its corresponding noun submarine. In this fashion CNIs don't stand alone, but instead they are grouped with other CNIs. For example, the CNIs of adjectives are grouped with the CNIs of the nouns that the adjectives modify; the CNIs of adverbs are grouped with the CNI of verbs that the adverbs modify; the CNIs of nouns are grouped with the CNIs of verbs that nouns interact with, etc. CET Logic comprises stored predefined, ordered rules that are applied to the strings of CNIs that end up forming sets, like pairs, triplets or others. In addition, if words' CNIs are grouped based on one of the many CET Logic rules, then the group is associated with the type of CET Logic Rule.”; Column 5, lines 13-15, “The different groups that CNIs formed with one another are called Conceptual Sets, CNI Sets or CETs for short.”; Column 10, lines 54-65, “The interconnected CETs of a sentence, that is understandable by humans, are then stored in the Tallied Indexed Cets database 320, which database may then be accessed for information extraction as shown in FIG. 2. Over time, additional CETs may be added to the Tallied Indexed CETs database 320. As for those CETs that are not interconnected, these CETs may be stored in Non-Tallying Cets database 340 for later processing. This processing may include examining the CNIs and associated words, modifying, adding, or deleting entries in the Conceptual Index Dictionary 160, and/or modifying or adding CIRN rules as needed to address non-grouped CNIs.”; The Conceptual Sets (CET) Logic rules read on the identigen pairing rules, the CETs database reads on the knowledge database, and addressing non-grouped CNIs in a sentence reads on identifying adjacent sets of identigens lacking an identigen pairing rule.  The reference teaches addressing all non-grouped CNIs in a sentence, which includes all adjacent non-grouped CNIs in a sentence.);
determine whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase (Column 19, lines 45-63, “Turning to FIG. 15A, an illustration 1500 of multiple CETs 1502, 1504, and 1506 are depicted to illustrate inferences and categorical searching in accordance with the present invention. The First CET 1502 is a 12N type group comprising the CNI of the word “Mary” and the CNI of the word “Girl” which results from processing of a sentence “Mary is a girl.” The Second CET 1504 is another 12N type group which resulted from processing the sentence “A girl is a human.” The resulting inference or conclusion from these two CETs is displayed by the Deduction CET 1506 which in natural language would be the equivalent to: “Mary is a human.” Implementing the order of the CNIs within each CET, the first CNI (Mary) of the First CET 1502 may replace the second CNI (girl) if and only if the second CNI is the first CNI in a Second CET 1504. Because this is true in the example, then the new Deduction CET 1506 is created comprising the first CNI of the First CET 1502 and second CNI of the Second CET 1504 which the CB-DEC system 100 was able to derive.”; The Deduction CET determined from the first CET and the second CET reads on inferring an identigen pairing rule based on other identigen pairing rules.);
and when the identigen pairing rule can be inferred based on the other identigen pairing rules, add, via the interface, the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database (Column 10, lines 54-59, “The interconnected CETs of a sentence, that is understandable by humans, are then stored in the Tallied Indexed Cets database 320, which database may then be accessed for information extraction as shown in FIG. 2. Over time, additional CETs may be added to the Tallied Indexed CETs database 320.”; Adding CETs to the CETs database reads on adding the identigen pairing rule to the knowledge database.).
Williams does not specifically disclose: wherein each identigen of the set of identigens includes a time reference, wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid.
Pölitz teaches:
wherein each identigen of the set of identigens includes a time reference (Section 4, lines 8-11, “The generative process given by the Enumeration 2 is extended such that for each word wi in each document, we also draw a time stamp ti ∼ Beta(ψzi) with ψzi = (α, β) the shape parameters of the Beta distribution.”; The time stamp reads on the time reference.), 
wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid (Section 5, lines 1-2, “We perform experiments on the DWDS corpus for two German words with multiple meanings over time.”; Section 5, lines 23-31, “For topic 7, the most probable words indicate the meaning of a photographic plate for the word “Platte”. The two most likeliest words are “Abb” which is short for “Abbildung” (Engl. picture) and “zeigt” (Engl. to show). The distribution of the time stamps shows a major usage of this meaning till the 50. Topic 10 is associated with the meaning conductor that has most of its usage in 1920 and 1930. The two most likeliest words are “Elektronen” (Engl. electrons) and “Strom” (Engl. current). From the time stamps in the topic it seems that the “Platte” is no longer used with this meaning. On the other hand, from standard LDA we seem that this “Platte” is still used with this meaning.”; Using the time stamp to determine if a meaning of a word was is use at the indicated time reads on the time reference providing time information when different meanings are valid.).
Pölitz teaches using time stamps to determine if a meaning of a word was in use at the indicated time in order to use temporal information in performing word sense induction (Abstract, lines 1-5, “Word sense induction is an important method to identify possible meanings of words. Word co-occurrences can group word contexts into semantically related topics. Besides the pure words, temporal information provide another dimension to further investigate the development of the word meanings over time.”).
Williams and Pölitz are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Pölitz to use time stamps to determine if a meaning of a word was in use at the indicated time.  Doing so would allow for using temporal information in performing word sense induction.
Regarding claim 13, Williams discloses a non-transitory computer readable memory (Figure 25, "Memory 2508") comprises:
a first memory element that stores operational instructions that, when executed by a processing module (Figure 25, "Processor/controller 2504"), causes the processing module to:
determine a set of identigens for each word of a plurality of words of a phrase of a topic to produce a plurality of sets of identigens, wherein a first set of identigens of the plurality of sets of identigens is produced for a first word of the plurality of words of the phrase (Column 8, lines 51-61, “In an example implementation, CB-DCE system 100 may process the data of data corpora 110, 120, and 130 sentence by sentence with Conceptualization Module 150. Conceptualization Module 150 is in signal communication with Conceptual Index Dictionary (also called the Conceptual Dictionary) 160, which may be a database containing a plurality of words representing a natural language, where each word is associated with a word index that is a numerical identifier (numerical identifier) that is referred to as a Conceptual Numerical Identifier (CNI) in the current implementation.”; Column 9, lines 32-46, “In Conceptualization Module 150, each word being analyzed is compared against the Conceptual Index Dictionary 160 and if a match is found, the word is associated or replaced with its appropriate CNI. If a word is polysemous, there may be multiple matches. For example, the word “bank” may have at least three meanings in the Conceptual Index Dictionary 160 as a depository financial institution, sloping land beside a body of water, and a flight maneuver of an aircraft. There may also be two more meanings as: bank as in banking an aircraft, and bank as in doing business with a bank. Thus, in the case of the word “bank,” there would be five matches found in Conceptual Index Dictionary 160, which generates five items consisting of the word “bank” and the appropriate CNI. These 5 items may be stored in Recognized Words data file 162.”; The Conceptual Numerical Identifier (CNI) reads on the identigen.),
wherein a set of identigens of the plurality of sets of identigens represents one or more different meanings of a word of the plurality of words (Column 9, lines 32-40, “In Conceptualization Module 150, each word being analyzed is compared against the Conceptual Index Dictionary 160 and if a match is found, the word is associated or replaced with its appropriate CNI. If a word is polysemous, there may be multiple matches. For example, the word “bank” may have at least three meanings in the Conceptual Index Dictionary 160 as a depository financial institution, sloping land beside a body of water, and a flight maneuver of an aircraft.”; The Conceptual Numerical Identifier (CNI) reads on the identigen.),
wherein each identigen of the set of identigens includes a meaning identifier and an instance identifier, wherein each meaning identifier associated with the set of identigens represents a different meaning of the one or more different meanings of the word of the plurality of words (Column 12, lines 27-42, “This 9-digit identifier or CNI may also be referred to as an Engineered Encyclopedic Globalized Grammatical Index (“eeggi”). Column 312 contains a grammatical identifier that is used to identify certain characteristics of the corresponding words. As an example, “nn1” may refer to a type of noun and “ajn” may refer to an adjective, of which there may be several types. Column 314 of the GUI 300 contains text that provides the definition or meaning of the corresponding word of the Conceptual Index Dictionary.  For example, the word “bank” would have the same head 6-digit identifier for all instances of the word that appears in the Conceptual Index Dictionary, which may mean five words with five different senses as explained above. The three digits that appear in column 310 may differentiate between the different senses of the word “bank”.”; The 6-digit identifier that is the same for all instances of the word reads on the instance identifier, and the three digits that differentiate between the different senses reads on the meaning identifier.),
a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: identify two adjacent sets of identigens of the plurality of sets of identigens that correspond to two adjacent words of the phrase that are lacking an identigen pairing rule of a knowledge database between any identigen of a first adjacent set of identigens and any identigen of a second adjacent set of identigens of the two adjacent sets of identigens (Column 4, line 58 – Column 5, line 8, “In the next stage of the system, the words' CNIs corresponding to the words in the sentence are grouped to form sets by applying Conceptual Sets Logic (CET Logic). For example, in “red cars and yellow submarines” the CNI of the adjective red is grouped with the CNI of its corresponding noun car; while the CNI of the adjective yellow is grouped with the CNI of its corresponding noun submarine. In this fashion CNIs don't stand alone, but instead they are grouped with other CNIs. For example, the CNIs of adjectives are grouped with the CNIs of the nouns that the adjectives modify; the CNIs of adverbs are grouped with the CNI of verbs that the adverbs modify; the CNIs of nouns are grouped with the CNIs of verbs that nouns interact with, etc. CET Logic comprises stored predefined, ordered rules that are applied to the strings of CNIs that end up forming sets, like pairs, triplets or others. In addition, if words' CNIs are grouped based on one of the many CET Logic rules, then the group is associated with the type of CET Logic Rule.”; Column 5, lines 13-15, “The different groups that CNIs formed with one another are called Conceptual Sets, CNI Sets or CETs for short.”; Column 10, lines 54-65, “The interconnected CETs of a sentence, that is understandable by humans, are then stored in the Tallied Indexed Cets database 320, which database may then be accessed for information extraction as shown in FIG. 2. Over time, additional CETs may be added to the Tallied Indexed CETs database 320. As for those CETs that are not interconnected, these CETs may be stored in Non-Tallying Cets database 340 for later processing. This processing may include examining the CNIs and associated words, modifying, adding, or deleting entries in the Conceptual Index Dictionary 160, and/or modifying or adding CIRN rules as needed to address non-grouped CNIs.”; The Conceptual Sets (CET) Logic rules read on the identigen pairing rules, the CETs database reads on the knowledge database, and addressing non-grouped CNIs in a sentence reads on identifying adjacent sets of identigens lacking an identigen pairing rule.  The reference teaches addressing all non-grouped CNIs in a sentence, which includes all adjacent non-grouped CNIs in a sentence.);
a third memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: determine whether the identigen pairing rule that is lacking between the two adjacent sets of identigens can be inferred based on other identigen pairing rules associated with other words of the phrase (Column 19, lines 45-63, “Turning to FIG. 15A, an illustration 1500 of multiple CETs 1502, 1504, and 1506 are depicted to illustrate inferences and categorical searching in accordance with the present invention. The First CET 1502 is a 12N type group comprising the CNI of the word “Mary” and the CNI of the word “Girl” which results from processing of a sentence “Mary is a girl.” The Second CET 1504 is another 12N type group which resulted from processing the sentence “A girl is a human.” The resulting inference or conclusion from these two CETs is displayed by the Deduction CET 1506 which in natural language would be the equivalent to: “Mary is a human.” Implementing the order of the CNIs within each CET, the first CNI (Mary) of the First CET 1502 may replace the second CNI (girl) if and only if the second CNI is the first CNI in a Second CET 1504. Because this is true in the example, then the new Deduction CET 1506 is created comprising the first CNI of the First CET 1502 and second CNI of the Second CET 1504 which the CB-DEC system 100 was able to derive.”; The Deduction CET determined from the first CET and the second CET reads on inferring an identigen pairing rule based on other identigen pairing rules.);
and a fourth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: when the identigen pairing rule can be inferred based on the other identigen pairing rules, add  the identigen pairing rule to the knowledge database to produce updated identigen pairing rules of the knowledge database (Column 10, lines 54-59, “The interconnected CETs of a sentence, that is understandable by humans, are then stored in the Tallied Indexed Cets database 320, which database may then be accessed for information extraction as shown in FIG. 2. Over time, additional CETs may be added to the Tallied Indexed CETs database 320.”; Adding CETs to the CETs database reads on adding the identigen pairing rule to the knowledge database.).
Williams does not specifically disclose: wherein each identigen of the set of identigens includes a time reference, wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid.
Pölitz teaches:
wherein each identigen of the set of identigens includes a time reference (Section 4, lines 8-11, “The generative process given by the Enumeration 2 is extended such that for each word wi in each document, we also draw a time stamp ti ∼ Beta(ψzi) with ψzi = (α, β) the shape parameters of the Beta distribution.”; The time stamp reads on the time reference.), 
wherein each time reference provides time information when a corresponding different meaning of the one or more different meanings is valid (Section 5, lines 1-2, “We perform experiments on the DWDS corpus for two German words with multiple meanings over time.”; Section 5, lines 23-31, “For topic 7, the most probable words indicate the meaning of a photographic plate for the word “Platte”. The two most likeliest words are “Abb” which is short for “Abbildung” (Engl. picture) and “zeigt” (Engl. to show). The distribution of the time stamps shows a major usage of this meaning till the 50. Topic 10 is associated with the meaning conductor that has most of its usage in 1920 and 1930. The two most likeliest words are “Elektronen” (Engl. electrons) and “Strom” (Engl. current). From the time stamps in the topic it seems that the “Platte” is no longer used with this meaning. On the other hand, from standard LDA we seem that this “Platte” is still used with this meaning.”; Using the time stamp to determine if a meaning of a word was is use at the indicated time reads on the time reference providing time information when different meanings are valid.).
Pölitz teaches using time stamps to determine if a meaning of a word was in use at the indicated time in order to use temporal information in performing word sense induction (Abstract, lines 1-5, “Word sense induction is an important method to identify possible meanings of words. Word co-occurrences can group word contexts into semantically related topics. Besides the pure words, temporal information provide another dimension to further investigate the development of the word meanings over time.”).
Williams and Pölitz are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Pölitz to use time stamps to determine if a meaning of a word was in use at the indicated time.  Doing so would allow for using temporal information in performing word sense induction.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Pölitz, and further in view of Colledge et al. (US Patent Application Publication No. 2007/0136251), hereinafter Colledge.
Regarding claim 2, Williams in view of Pölitz discloses the method as claimed in claim 1.
Williams further discloses:
interpreting, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens (Column 24, lines 8-36, “The First Meaning Permutation 2202 involves the CNI 116937.001 (ducks as bird). The CET that the first permutation creates is displayed in its corresponding First CET Permutation 2206 that has its column IRR 2210 marked with “x.” The reason why IRR 2210 is marked “x” is because a category search (like the search on FIG. 15D) of this CET comprising duck the bird and fly found a match in the CET comprising birds and fly in the Approved Anomalies 2214. On the other hand, the Second Meaning Permutation 2204 which involves the CNI 116938.001 (ducks as fabric), creates a different CET depicted in its corresponding Second CET Permutation 2208. As illustrated, this Second CET 2208 does not have its IRR column 2212 marked. The reason why the Second CET Permutation 2208 is not marked is because a category search of its CET (ducks the fabric and fly) did not find a previously approved CET. In other words, there are no approved CETs that show that fabric can fly. As a result, when the First CET Permutation 2206 competes for selection with the Second CET Permutation 2208, the First CET Permutation 2206 may be selected. In other words, the meaning for “ducks” equals “bird”, wins over the meaning for “ducks” equaling “fabric” when their CNIs form CETs with the verb fly (CNI 001089.000). In this fashion, data that is already known wins over other data that creates anomalies (unknown data). This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The CETs read on the identigen pairing rules, the CNIs read on the identigens, and selecting the correct meaning based on known CETs reads on interpreting identigens using identigen pairing rules to determine a most likely meaning interpretation.),
wherein the entigen group represents the most likely meaning interpretation of the phrase (Column 24, lines 32-36, “This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The selected correct meanings read on the entigen group representing the most likely meaning interpretation of the phrase.),
wherein each entigen of the entigen group corresponds to a selected identigen of the set of identigens having a selected meaning of the one or more different meanings of each word of the plurality of words (Column 24, lines 32-36, “This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The meanings read on the entigens and the CNIs reads on the identigens.).
wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language (Column 3, lines 3-10, “As for word-sense disambiguation (WSD), this refers to the process of identifying which sense of a word (i.e., its meaning) is used in a sentence, when the word is polysemous, i.e., the word has multiple meanings. The importance of WSD is that words that are ambiguous must be given their correct meaning based on the context in which they occur, e.g., their placement in a sentence.”; The correct meaning reads on the entigen.);
wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens based on the updated identigen pairing rules of the knowledge database (Column 24, lines 25-36, “As a result, when the First CET Permutation 2206 competes for selection with the Second CET Permutation 2208, the First CET Permutation 2206 may be selected. In other words, the meaning for “ducks” equals “bird”, wins over the meaning for “ducks” equaling “fabric” when their CNIs form CETs with the verb fly (CNI 001089.000). In this fashion, data that is already known wins over other data that creates anomalies (unknown data). This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The CNIs forming a CET read on an identigen pairing with another identigen based on identigen pairing rules.).
Williams does not specifically disclose: wherein each entigen corresponds to a time reference of the selected identigen associated with the entigen group wherein each identigen of the set of identigens includes a time reference; wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic; wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens.
Pölitz further teaches:
wherein each entigen corresponds to a time reference of the selected identigen associated with the entigen group wherein each identigen of the set of identigens includes a time reference (Section 4, lines 8-11, “The generative process given by the Enumeration 2 is extended such that for each word wi in each document, we also draw a time stamp ti ∼ Beta(ψzi) with ψzi = (α, β) the shape parameters of the Beta distribution.”; Section 5, lines 1-2, “We perform experiments on the DWDS corpus for two German words with multiple meanings over time.”; Word meanings associated with time stamps of words read on entigens corresponding to time references.).
Pölitz teaches associating word meanings with time stamps in order to use temporal information in performing word sense induction (Abstract, lines 1-5, “Word sense induction is an important method to identify possible meanings of words. Word co-occurrences can group word contexts into semantically related topics. Besides the pure words, temporal information provide another dimension to further investigate the development of the word meanings over time.”).
Williams and Pölitz are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to further incorporate the teachings of Pölitz to associate word meanings with time stamps.  Doing so would allow for using temporal information in performing word sense induction.
Williams in view of Pölitz does not specifically disclose: wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic; wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens.
Colledge teaches:
wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic (Paragraph 0088, lines 1-14, "For the first function, system 10 uses disambiguation engine 32 and the knowledge base to identify a likely word sense for a query. In order to identify plausible word senses, a number of word sense disambiguation components, but not necessarily all, are used by the embodiment to identify their senses. One component accesses a set of rules associated with the words to determine the sense of a word. The rules identify the presence of any relation between word senses of the given word and adjacent words. In the embodiment, the rules are manually coded. One example of a rule is as follows: for two words in a sentence, if the two words have a common sense in their list of possible senses, then this common sense is determined to be the likely intended meaning."; Paragraph 0089, lines 1-6, “A second process for the first function assigns senses to words by identifying any coherent topics which capture a main semantic meaning of the words. A topic is a vector of weighted senses. Coherence between topics is measured as a function of the likelihood that the senses in the topics are going to appear together in text.”; The word senses read on the entigens.),
wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens (Paragraph 0062, lines 1-5, “Referring to FIGS. 3A and 3B, example semantic relationships between word senses are shown. These semantic relationships are precisely defined types of associations between two words based on meaning. The relationships are between word senses, that is, specific meanings of words.”; The semantic relationships between word senses read on entigen relationships between entigens.).
Colledge teaches determining the intended meaning of words in a phrase based on word pairs associated by a possible meaning from the set of possible meanings for each word, where the meanings are associated with topics, in order to interpret the intended meaning of a query (Paragraph 0014, lines 2-6, "The method comprising the steps of: obtaining the query from a user; and disambiguating the query using a knowledge base to obtain a set of identifiable senses associated with words in the query, referred to as "interpretations" of the query.").
Williams, Pölitz, and Colledge is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Colledge to determine the intended meaning of words in a phrase based on word pairs associated by a possible meaning from the set of possible meanings for each word, where the meanings are associated with topics.  Doing so would allow for interpreting the intended meaning of a query.
Regarding claim 8, Williams in view of Pölitz discloses the computing device as claimed in claim 7.
Williams further discloses:
interpret, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens (Column 24, lines 8-36, “The First Meaning Permutation 2202 involves the CNI 116937.001 (ducks as bird). The CET that the first permutation creates is displayed in its corresponding First CET Permutation 2206 that has its column IRR 2210 marked with “x.” The reason why IRR 2210 is marked “x” is because a category search (like the search on FIG. 15D) of this CET comprising duck the bird and fly found a match in the CET comprising birds and fly in the Approved Anomalies 2214. On the other hand, the Second Meaning Permutation 2204 which involves the CNI 116938.001 (ducks as fabric), creates a different CET depicted in its corresponding Second CET Permutation 2208. As illustrated, this Second CET 2208 does not have its IRR column 2212 marked. The reason why the Second CET Permutation 2208 is not marked is because a category search of its CET (ducks the fabric and fly) did not find a previously approved CET. In other words, there are no approved CETs that show that fabric can fly. As a result, when the First CET Permutation 2206 competes for selection with the Second CET Permutation 2208, the First CET Permutation 2206 may be selected. In other words, the meaning for “ducks” equals “bird”, wins over the meaning for “ducks” equaling “fabric” when their CNIs form CETs with the verb fly (CNI 001089.000). In this fashion, data that is already known wins over other data that creates anomalies (unknown data). This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The CETs read on the identigen pairing rules, the CNIs read on the identigens, and selecting the correct meaning based on known CETs reads on interpreting identigens using identigen pairing rules to determine a most likely meaning interpretation.),
wherein the entigen group represents the most likely meaning interpretation of the phrase (Column 24, lines 32-36, “This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The selected correct meanings read on the entigen group representing the most likely meaning interpretation of the phrase.),
wherein each entigen of the entigen group corresponds to a selected identigen of the set of identigens having a selected meaning of the one or more different meanings of each word of the plurality of words (Column 24, lines 32-36, “This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The meanings read on the entigens and the CNIs reads on the identigens.).
wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language (Column 3, lines 3-10, “As for word-sense disambiguation (WSD), this refers to the process of identifying which sense of a word (i.e., its meaning) is used in a sentence, when the word is polysemous, i.e., the word has multiple meanings. The importance of WSD is that words that are ambiguous must be given their correct meaning based on the context in which they occur, e.g., their placement in a sentence.”; The correct meaning reads on the entigen.);
wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens based on the updated identigen pairing rules of the knowledge database (Column 24, lines 25-36, “As a result, when the First CET Permutation 2206 competes for selection with the Second CET Permutation 2208, the First CET Permutation 2206 may be selected. In other words, the meaning for “ducks” equals “bird”, wins over the meaning for “ducks” equaling “fabric” when their CNIs form CETs with the verb fly (CNI 001089.000). In this fashion, data that is already known wins over other data that creates anomalies (unknown data). This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The CNIs forming a CET read on an identigen pairing with another identigen based on identigen pairing rules.).
Williams does not specifically disclose: wherein each entigen corresponds to a time reference of the selected identigen associated with the entigen group wherein each identigen of the set of identigens includes a time reference; wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic; wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens.
Pölitz further teaches:
wherein each entigen corresponds to a time reference of the selected identigen associated with the entigen group wherein each identigen of the set of identigens includes a time reference (Section 4, lines 8-11, “The generative process given by the Enumeration 2 is extended such that for each word wi in each document, we also draw a time stamp ti ∼ Beta(ψzi) with ψzi = (α, β) the shape parameters of the Beta distribution.”; Section 5, lines 1-2, “We perform experiments on the DWDS corpus for two German words with multiple meanings over time.”; Word meanings associated with time stamps of words read on entigens corresponding to time references.).
Pölitz teaches associating word meanings with time stamps in order to use temporal information in performing word sense induction (Abstract, lines 1-5, “Word sense induction is an important method to identify possible meanings of words. Word co-occurrences can group word contexts into semantically related topics. Besides the pure words, temporal information provide another dimension to further investigate the development of the word meanings over time.”).
Williams and Pölitz are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to further incorporate the teachings of Pölitz to associate word meanings with time stamps.  Doing so would allow for using temporal information in performing word sense induction.
Williams in view of Pölitz does not specifically disclose: wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic; wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens.
Colledge teaches:
wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic (Paragraph 0088, lines 1-14, "For the first function, system 10 uses disambiguation engine 32 and the knowledge base to identify a likely word sense for a query. In order to identify plausible word senses, a number of word sense disambiguation components, but not necessarily all, are used by the embodiment to identify their senses. One component accesses a set of rules associated with the words to determine the sense of a word. The rules identify the presence of any relation between word senses of the given word and adjacent words. In the embodiment, the rules are manually coded. One example of a rule is as follows: for two words in a sentence, if the two words have a common sense in their list of possible senses, then this common sense is determined to be the likely intended meaning."; Paragraph 0089, lines 1-6, “A second process for the first function assigns senses to words by identifying any coherent topics which capture a main semantic meaning of the words. A topic is a vector of weighted senses. Coherence between topics is measured as a function of the likelihood that the senses in the topics are going to appear together in text.”; The word senses read on the entigens.),
wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens (Paragraph 0062, lines 1-5, “Referring to FIGS. 3A and 3B, example semantic relationships between word senses are shown. These semantic relationships are precisely defined types of associations between two words based on meaning. The relationships are between word senses, that is, specific meanings of words.”; The semantic relationships between word senses read on entigen relationships between entigens.).
Colledge teaches determining the intended meaning of words in a phrase based on word pairs associated by a possible meaning from the set of possible meanings for each word, where the meanings are associated with topics, in order to interpret the intended meaning of a query (Paragraph 0014, lines 2-6, "The method comprising the steps of: obtaining the query from a user; and disambiguating the query using a knowledge base to obtain a set of identifiable senses associated with words in the query, referred to as "interpretations" of the query.").
Williams, Pölitz, and Colledge is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Colledge to determine the intended meaning of words in a phrase based on word pairs associated by a possible meaning from the set of possible meanings for each word, where the meanings are associated with topics.  Doing so would allow for interpreting the intended meaning of a query.
Regarding claim 14, Williams in view of Pölitz discloses the non-transitory computer readable memory as claimed in claim 13.
Williams further discloses:
a fifth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to:
interpret, in accordance with the updated identigen pairing rules of the knowledge database, the plurality of sets of identigens to determine a most likely meaning interpretation of the phrase and produce an entigen group comprising a plurality of entigens (Column 24, lines 8-36, “The First Meaning Permutation 2202 involves the CNI 116937.001 (ducks as bird). The CET that the first permutation creates is displayed in its corresponding First CET Permutation 2206 that has its column IRR 2210 marked with “x.” The reason why IRR 2210 is marked “x” is because a category search (like the search on FIG. 15D) of this CET comprising duck the bird and fly found a match in the CET comprising birds and fly in the Approved Anomalies 2214. On the other hand, the Second Meaning Permutation 2204 which involves the CNI 116938.001 (ducks as fabric), creates a different CET depicted in its corresponding Second CET Permutation 2208. As illustrated, this Second CET 2208 does not have its IRR column 2212 marked. The reason why the Second CET Permutation 2208 is not marked is because a category search of its CET (ducks the fabric and fly) did not find a previously approved CET. In other words, there are no approved CETs that show that fabric can fly. As a result, when the First CET Permutation 2206 competes for selection with the Second CET Permutation 2208, the First CET Permutation 2206 may be selected. In other words, the meaning for “ducks” equals “bird”, wins over the meaning for “ducks” equaling “fabric” when their CNIs form CETs with the verb fly (CNI 001089.000). In this fashion, data that is already known wins over other data that creates anomalies (unknown data). This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The CETs read on the identigen pairing rules, the CNIs read on the identigens, and selecting the correct meaning based on known CETs reads on interpreting identigens using identigen pairing rules to determine a most likely meaning interpretation.),
wherein the entigen group represents the most likely meaning interpretation of the phrase (Column 24, lines 32-36, “This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The selected correct meanings read on the entigen group representing the most likely meaning interpretation of the phrase.),
wherein each entigen of the entigen group corresponds to a selected identigen of the set of identigens having a selected meaning of the one or more different meanings of each word of the plurality of words (Column 24, lines 32-36, “This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The meanings read on the entigens and the CNIs reads on the identigens.).
wherein each entigen of the entigen group represents a single conceivable and perceivable thing in space and time that is independent of language (Column 3, lines 3-10, “As for word-sense disambiguation (WSD), this refers to the process of identifying which sense of a word (i.e., its meaning) is used in a sentence, when the word is polysemous, i.e., the word has multiple meanings. The importance of WSD is that words that are ambiguous must be given their correct meaning based on the context in which they occur, e.g., their placement in a sentence.”; The correct meaning reads on the entigen.);
wherein the selected identigen favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens of the plurality of sets of identigens based on the updated identigen pairing rules of the knowledge database (Column 24, lines 25-36, “As a result, when the First CET Permutation 2206 competes for selection with the Second CET Permutation 2208, the First CET Permutation 2206 may be selected. In other words, the meaning for “ducks” equals “bird”, wins over the meaning for “ducks” equaling “fabric” when their CNIs form CETs with the verb fly (CNI 001089.000). In this fashion, data that is already known wins over other data that creates anomalies (unknown data). This allows the system to disambiguate data automatically or semi-automatically (select the correct meanings or CNIs) by implementing previously approved or currently “normal” knowledge.”; The CNIs forming a CET read on an identigen pairing with another identigen based on identigen pairing rules.).
Williams does not specifically disclose: wherein each entigen corresponds to a time reference of the selected identigen associated with the entigen group wherein each identigen of the set of identigens includes a time reference; wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic; wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens.
Pölitz further teaches:
wherein each entigen corresponds to a time reference of the selected identigen associated with the entigen group wherein each identigen of the set of identigens includes a time reference (Section 4, lines 8-11, “The generative process given by the Enumeration 2 is extended such that for each word wi in each document, we also draw a time stamp ti ∼ Beta(ψzi) with ψzi = (α, β) the shape parameters of the Beta distribution.”; Section 5, lines 1-2, “We perform experiments on the DWDS corpus for two German words with multiple meanings over time.”; Word meanings associated with time stamps of words read on entigens corresponding to time references.).
Pölitz teaches associating word meanings with time stamps in order to use temporal information in performing word sense induction (Abstract, lines 1-5, “Word sense induction is an important method to identify possible meanings of words. Word co-occurrences can group word contexts into semantically related topics. Besides the pure words, temporal information provide another dimension to further investigate the development of the word meanings over time.”).
Williams and Pölitz are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to further incorporate the teachings of Pölitz to associate word meanings with time stamps.  Doing so would allow for using temporal information in performing word sense induction.
Williams in view of Pölitz does not specifically disclose: wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic; wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens.
Colledge teaches:
wherein the knowledge database includes a multitude of entigen groups associated with a multitude of topics, wherein the multitude of topics includes the topic (Paragraph 0088, lines 1-14, "For the first function, system 10 uses disambiguation engine 32 and the knowledge base to identify a likely word sense for a query. In order to identify plausible word senses, a number of word sense disambiguation components, but not necessarily all, are used by the embodiment to identify their senses. One component accesses a set of rules associated with the words to determine the sense of a word. The rules identify the presence of any relation between word senses of the given word and adjacent words. In the embodiment, the rules are manually coded. One example of a rule is as follows: for two words in a sentence, if the two words have a common sense in their list of possible senses, then this common sense is determined to be the likely intended meaning."; Paragraph 0089, lines 1-6, “A second process for the first function assigns senses to words by identifying any coherent topics which capture a main semantic meaning of the words. A topic is a vector of weighted senses. Coherence between topics is measured as a function of the likelihood that the senses in the topics are going to appear together in text.”; The word senses read on the entigens.),
wherein each entigen group of the multitude of entigen groups includes a corresponding plurality of entigens and one or more entigen relationships between at least some of the corresponding plurality of entigens (Paragraph 0062, lines 1-5, “Referring to FIGS. 3A and 3B, example semantic relationships between word senses are shown. These semantic relationships are precisely defined types of associations between two words based on meaning. The relationships are between word senses, that is, specific meanings of words.”; The semantic relationships between word senses read on entigen relationships between entigens.).
Colledge teaches determining the intended meaning of words in a phrase based on word pairs associated by a possible meaning from the set of possible meanings for each word, where the meanings are associated with topics, in order to interpret the intended meaning of a query (Paragraph 0014, lines 2-6, "The method comprising the steps of: obtaining the query from a user; and disambiguating the query using a knowledge base to obtain a set of identifiable senses associated with words in the query, referred to as "interpretations" of the query.").
Williams, Pölitz, and Colledge is considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Colledge to determine the intended meaning of words in a phrase based on word pairs associated by a possible meaning from the set of possible meanings for each word, where the meanings are associated with topics.  Doing so would allow for interpreting the intended meaning of a query.
Claims 3 – 4, 6, 9 – 10, 12, 15 – 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Pölitz, and further in view of Justeson et al. ("Word Sense Disambiguation Using an Untagged Corpus"), hereinafter Justeson.
Regarding claim 3, Williams in view of Pölitz discloses the method as claimed in claim 1, but does not specifically disclose: wherein the determining whether the identigen pairing rule can be inferred based on the other identigen pairing rules  associated with the other words of the phrase comprises: determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the  phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred.
Justeson teaches:
wherein the determining whether the identigen pairing rule can be inferred based on the other identigen pairing rules associated with the other words of the phrase comprises: determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the phrase maps to using identigen pairing rules for the two words with other words in the phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in the phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 4, Williams in view of Pölitz discloses the method as claimed in claim 1, but does not specifically disclose: when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identifying a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identifying another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determining whether the identigen pairing rule can be inferred based on the other identigen pairing rule  associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identifying the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase.  
Justeson teaches:
when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identifying a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identifying another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determining whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identifying the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a second phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the second phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the second phrase maps to using identigen pairing rules for the two words with other words in the second phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a second phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 6, Williams in view of Pölitz and further in view of Justeson discloses the method as claimed in claim 4.
Justeson further teaches:
when the identigen pairing rule can not be inferred for the two adjacent words based on the other identigen pairing rule associated with the other phrase, obtaining yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a third phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the third phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the third phrase maps to using identigen pairing rules for the two words with other words in the third phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz and further in view of Justeson to further incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a third phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 9, Williams in view of Pölitz discloses the computing device as claimed in claim 7, but does not specifically disclose: wherein the processing module functions to determine whether the identigen pairing rule can be inferred based on the other identigen pairing rules associated with the other words of the phrase by: determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred.
Justeson teaches:
wherein the processing module functions to determine whether the identigen pairing rule can be inferred based on the other identigen pairing rules associated with the other words of the phrase by: determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is  significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the phrase maps to using identigen pairing rules for the two words with other words in the phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in the phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 10, Williams in view of Pölitz discloses the computing device as claimed in claim 7, but does not specifically disclose: wherein the processing module further functions to: when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identify a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identify another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determine whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identify the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase.  
Justeson teaches:
wherein the processing module further functions to: when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identify a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identify another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determine whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identify the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a second phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the second phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the second phrase maps to using identigen pairing rules for the two words with other words in the second phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a second phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 12, Williams in view of Pölitz and further in view of Justeson discloses the computing device as claimed in claim 10.
Justeson further teaches:
wherein the processing module further functions to: when the identigen pairing rule can not be inferred for the two adjacent words based on the other identigen pairing rule associated with the other phrase, obtain yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a third phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the third phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the third phrase maps to using identigen pairing rules for the two words with other words in the third phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz and further in view of Justeson to further incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a third phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 15, Williams in view of Pölitz discloses the computer readable memory as claimed in claim 13, but does not specifically disclose: wherein the processing module functions to execute the operational instructions stored by the third memory element to cause the processing module to determine whether the identigen pairing rule can be inferred based on the other identigen pairing rules associated with the other words of the phrase by: determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the  phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred.  
Justeson teaches:
wherein the processing module functions to execute the operational instructions stored by the third memory element to cause the processing module to determine whether the identigen pairing rule can be inferred based on the other identigen pairing rules associated with the other words of the phrase by: determining whether the knowledge database includes a first identigen pairing rule of the other identigen pairing rules for a first adjacent word of the two adjacent words and a first other word of the other words of the  phrase; determining whether the knowledge database includes a second identigen pairing rule of the other identigen pairing rules for a second adjacent word of the two adjacent words and a second other word of the other words of the phrase; and when the knowledge database includes the first and second identigen pairing rules, indicating that the identigen pairing rule can be inferred (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the phrase maps to using identigen pairing rules for the two words with other words in the phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in the phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 16, Williams in view of Pölitz discloses the computer readable memory as claimed in claim 13, but does not specifically disclose: when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identify a set of identigens for each word of another  phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identify another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determine whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identify the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase.  
Justeson teaches:
when the identigen pairing rule can not be inferred based on the other identigen pairing rules associated with the other words of the phrase: identify a set of identigens for each word of another phrase to produce another plurality of sets of identigens, wherein the other phrase includes at least one of the two adjacent words of the phrase; identify another identigen pairing rule of the knowledge database that includes at least one of the two adjacent sets of identigens that correspond to the two adjacent words of the phrase and another set of identigens of the other plurality of sets of identigens of the other phrase; determine whether the identigen pairing rule can be inferred based on the other identigen pairing rule associated with the other phrase; and when the identigen pairing rule can be inferred based on the other identigen pairing rule, identify the identigen pairing rule for the two adjacent words of the phrase based on the other identigen pairing rule associated with the other phrase (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is  significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a second phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the second phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the second phrase maps to using identigen pairing rules for the two words with other words in the second phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz to incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a second phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Regarding claim 18, Williams in view of Pölitz and further in view of Justeson discloses the computer readable memory as claimed in claim 16.
Justeson further teaches:
when the identigen pairing rule can not be inferred for the two adjacent words based on the other identigen pairing rule associated with the other phrase, obtain yet another phrase, wherein the yet another phrase includes the at least one of the two adjacent words of the phrase (Page 220, lines 7-23, "A target word is a word with multiple senses that we intend to disambiguate based on evidence from a large corpus.  Let T be a target word with multiple senses; let C1,...Cn be a set of n subcorpora of the total corpus; and let Si be a sense of T that is much more likely to occur in subcorpus Ci than in any of the other subcorpora.  Finally, let F be any feature of a sentence or small text segment containing T, e.g., a word, a phrase, a syntactic structure, a grammatical pattern, or a paragraph topic.  F provides evidence concerning the sense of T if the probability P{sense of T = Si | F is in the context of T} is significantly different from P{sense of T = Si}; F is an indicator for the sense Si of T if the conditional probability of Si given F is significantly higher than the conditional probability of any other sense given F.  The proposed algorithm is an iterative application of expanding sets of cues to sense disambiguation.  Two lists of cues are maintained: a list of all cues discovered so far (the current list), and a list of newly discovered cues (the new list).").
In Justeson, the target word T maps to the first or second word of an identigen pair, the feature F, where the feature is a word, maps to another word of the phrase, the subcorpus Ci maps to a third phrase, and determining the sense Si of word T from the possible senses of word T, based on the probability of sense Si being the intended sense when word T is associated with word F compared to the probability of sense Si being the intended sense of word T independent of word F, maps to using identigen pairing rules between the first or second word of an identigen pair and other words in the third phrase to determine the intended meaning of the first or second word of an identigen pair.  Iterating the algorithm of Justeson for the first and second word of an identigen pair and with F representing all words in the third phrase maps to using identigen pairing rules for the two words with other words in the third phrase to determine the intended meaning of the two words and inferring that the two words are an identigen pair when they have associated intended meanings.  Justeson teaches an algorithm for determining the intended word sense for words in a text based on known associations with other words in a group of texts to provide a word sense disambiguation method that does not require manually sense-tagging text databases (Page 220, line 1-6, "A substantial amount of data is required to derive cues for word sense disambiguation automatically from text databases.  The standard approach is to tag words by sense, and then extract cues from their contexts, but this requires a massive amount of manual sense-tagging.  This article offers a general word sense disambiguation procedure that eliminates the manual sense-tagging bottleneck.").
Williams, Pölitz, and Justeson are considered to be analogous to the claimed invention because they are in the same field of word sense disambiguation.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Pölitz and further in view of Justeson to further incorporate the teachings of Justeson to determine the intended meaning of words in a word pair contained in a phrase by using known associations between each word in the pair and the other words in a third phrase to determine the mostly likely intended meaning of each word in the pair, and associate the two words in the pair if the two words have an associated intended meaning.  Doing so would allow an algorithm to determine intended meaning of the words in the phrase without requiring a manually sense-tagged text database.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657